71770: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-05825: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71770


Short Caption:PASCUA VS. BAYVIEW LOAN SERV., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A741223Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:11/15/2018 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:11/15/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRicardo P. PascuaTherese M. Shanks
							(Robison, Sharp, Sullivan & Brust)
						


RespondentBank of New York MellonCharles L. Kennon, III
							(Weinstein & Riley, P.S.)
						Aaron M. Waite
							(Weinstein & Riley, P.S.)
						


RespondentBayview Loan Servicing, LLCCharles L. Kennon, III
							(Weinstein & Riley, P.S.)
						Aaron M. Waite
							(Weinstein & Riley, P.S.)
						


RespondentSeaside Trustee, Inc.Charles L. Kennon, III
							(Weinstein & Riley, P.S.)
						Aaron M. Waite
							(Weinstein & Riley, P.S.)
						





Docket Entries


DateTypeDescriptionPending?Document


11/28/2016Filing FeeFiling Fee due for Appeal.


11/28/2016Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.16-36708




11/28/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-36713




12/05/2016Filing FeeFiling Fee Paid. $250.00 from Ricardo B. Pascua. Cashier's Check No. 9532218294.


12/06/2016Notice/OutgoingIssued Notice Regarding Deadlines.16-37671




12/07/2016MotionFiled Proper Person Motion in Regards to Wrongful Issuance of Certificate of Foreclosure Mediation on Property at 560 Haunts Walk Ave., Las Vegas NV 89178.16-37919




12/14/2016Order/ProceduralFiled Order Denying Motion and Directing Transmission of Record. Appellant has filed a letter titled "Wrongful Issuance of Certificate of Foreclosure Mediation on property [sic]."  The letter appears to ask for a stay of the issuance of the certificate of foreclosure.  Having construed the letter as a motion for a stay, we deny the motion. Record due: 30 days.16-38810




12/28/2016Docketing StatementFiled Proper Person Docketing Statement Civil Appeals.16-40256




01/04/2017Notice/IncomingFiled Respondents' Notice of Bankruptcy Filing.17-00091




01/06/2017Transcript RequestFiled Proper Person Certificate of No Transcript Request17-00652




01/11/2017Record on Appeal DocumentsFiled Record on Appeal Vol 1.17-01084




01/12/2017Order/ProceduralFiled Order.  Counsel for respondent in this pro se appeal has filed a Notice of Bankruptcy Filing, informing this court that appellant has filed a Chapter 7 bankruptcy petition in the U.S. Bankruptcy Court, District of Nevada.  An appeal is automatically stayed if the debtor was the defendant in the underlying trial court action.  It appears, however, that appellant was the plaintiff below and thus this appeal is not stayed pursuant to the mandatory provisions of federal bankruptcy law.  If, however, this appeal is stayed by an order of the bankruptcy court for any other reason, appellant shall inform this court in writing within 10 days. Appellant shall attach to any such report any relevant orders or filings from the bankruptcy proceeding.17-01161




01/17/2017Notice/IncomingFiled Respondent's NRAP 26.1 Disclosure.17-01515




04/03/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Informal Brief due:  April 19, 2017.17-10990




04/20/2017MotionFiled Proper Person Appellant's Second Motion for Additional Time Within Which to File Appellant's Informal Brief.17-13137




04/21/2017Notice/IncomingFiled Respondent's Notice of Relief from Bankruptcy Automatic Stay.17-13277




05/08/2017Order/ProceduralFiled Order Granting Motion. Informal Brief for Pro Se Parties or an Opening Brief that complies with NRAP 28 and NRAP 32 due: May 18, 2017.17-15169




05/19/2017BriefFiled Proper Person Appellant's Informal Brief.17-16918




07/21/2017Case Status UpdateBriefing Completed/To Screening.


08/16/2017Order/ProceduralFiled Order Regarding Pro Bono Counsel. This case is hereby referred to the program established by the Pro Bono Committee to evaluate whether appellant can benefit from the program. We direct the clerk of this court to transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening. Notice of Appearance due: 60 days. The proceedings in this appeal shall be suspended pending further order of this court.17-27399




10/09/2017Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (Therese Shanks as counsel for the Appellant).17-34112




10/09/2017Notice/IncomingFiled Statement of Legal Aid Representation (Pursuant to NRS 12.015).17-34116




11/13/2017Order/ProceduralFiled Order Reinstating Briefing.  Transcript Request Form due:  14 days.  Opening Brief due:  90 days.17-38976




11/21/2017Transcript RequestFiled Certificate of No Transcript Request.17-40246




01/18/2018MotionFiled Appellant's Motion For Stay Pending Appeal.18-02504




01/29/2018MotionFiled Response to Motion Opposition to Motion for Stay Pending Appeal18-04013




01/31/2018MotionFiled Stipulation for Extension of Time to File Opening Brief.18-04345




01/31/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: March 14, 2018.18-04348




02/23/2018Order/ProceduralFiled Order Granting Motion For Stay. Appellant has filed a motion for stay pending appeal. The motion for stay is denied without prejudice.18-07118




03/14/2018BriefFiled Appellant's Opening Brief.18-09965




04/13/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: April 27, 2018.18-14231




04/27/2018MotionFiled Stipulation for Extension of Time to File Respondents' Brief.18-16156




05/02/2018Order/ProceduralFiled Order Approving Stipulation. Respondent's Answering Brief due: May 4, 2018.18-16649




05/04/2018BriefFiled Respondents' Answering Brief.18-17077




05/23/2018BriefFiled Appellant's Reply Brief.18-19714




05/23/2018Case Status UpdateBriefing Completed/To Screening.


09/26/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, November 15, 2018, at 11:30 a.m. for 30 minutes in Las Vegas.18-37638




10/24/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-41891




11/15/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. KP/MG/JH (SC).


02/07/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Pickering/Hardesty. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty. 135 Nev. Adv. Opn. No. 4. NNP18-MG/KP/JH19-05825




03/04/2019RemittiturIssued Remittitur. (SC)19-09604




03/04/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/27/2019RemittiturFiled Remittitur. Received by District Court Clerk on March 12, 2019. (SC)19-09604





Combined Case View